Citation Nr: 0633477	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  01-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1970 to 
February 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision.


FINDING OF FACT

The preponderance of medical evidence demonstrates that the 
veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran asserts that he has PTSD as a result of his 
military service in Vietnam, and has submitted medical 
opinions diagnosing him with PTSD from a friend of his who is 
a nurse, and from a therapist at the Vet Center.  
Nevertheless, the medical opinions provided by VA medical 
professionals have concluded that the veteran's 
symptomatology does not meet the diagnostic criteria for a 
diagnosis of PTSD.

A review of VA treatment records shows that the veteran has 
received several provisional diagnoses of PTSD, but has not 
actually been diagnosed with PTSD.  Instead, the outpatient 
treatment records show diagnoses of major depressive 
disorder, alcohol abuse, and possible bipolar disorder.

The veteran submitted a letter dated in September 2001 from a 
therapist at the Vet Center in which the therapist indicated 
that the veteran was regularly being seen at the Vet Center 
for individual therapy sessions.  The therapist opined that 
the veteran's PTSD was chronic and would pose some difficulty 
in his ability to work.     

The veteran underwent a VA examination in January 2003.  The 
examiner (who had a PhD) reviewed the veteran's medical 
treatment records and his claims file which contained the Vet 
Center opinion.  The examiner noted the veteran's reported 
stressors, and his Vietnam-related nightmares.  Nevertheless, 
the examiner found that the majority of the veteran's 
problems appeared to be from dealing with depression; and, 
while the veteran was able to list several symptoms of PTSD, 
the examiner opined that the veteran's symptomatology did not 
meet the criteria for a diagnosis of PTSD.  Instead, the 
examiner diagnosed the veteran with dysthymia.

The veteran then submitted a June 2004 letter from a friend 
who is a registered nurse with a master's degree in social 
work, who indicated that she had known the veteran intimately 
for over 30 years and that it was her professional opinion 
that the veteran had PTSD.  The nurse indicated that the 
veteran was hyper-vigilant and had an extreme exaggerated 
startle response; she also noted that the veteran had 
recurrent, Vietnam-related nightmares; poor anger management; 
and limited coping skills.

The veteran underwent a second VA examination in February 
2005 to resolve the conflicting medical opinions.  After 
reviewing the veteran's claims file (which contained both 
opinions suggesting the veteran has PTSD), and examining the 
veteran, the examiner (also with a PhD) indicated that while 
the veteran described several traumatic experiences in 
Vietnam, and had reported nightmares, some avoidance of 
talking about Vietnam, irritability, difficultly 
concentrating, and hypervigilance; he reported being involved 
in work, charity activities, and other civic organizations, 
and he lacked the marked avoidance symptoms necessary for a 
diagnosis of PTSD.  Accordingly, the examiner declined to 
diagnose the veteran with PTSD, instead diagnosing him with 
an anxiety disorder.  The examiner was asked to review her 
opinion in January 2006; however, she continued to be of the 
opinion that the veteran's symptoms did not merit a diagnosis 
of PTSD.

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In this case, two VA examiners each with PhDs opined that 
while the veteran had some symptoms of PTSD, his overall 
disability picture did not meet the criteria for PTSD.  Both 
examiners reviewed the veteran's claims file and were 
therefore privy to the veteran's VA outpatient treatment 
records and to the opinion of the therapist at the Vet 
Center; and the second VA examiner also saw the nurse's 
opinion.  Nevertheless, the VA examiners were unwavering in 
their conclusion that the veteran did not have PTSD.  
Additionally, the VA examiners specifically addressed why the 
veteran did not have PTSD, citing the criteria the veteran 
failed to meet.  Given that the VA examiners were more 
educationally qualified than the medical professionals who 
diagnosed the veteran with PTSD, and given that the VA 
examiners were able to review the veteran's treatment records 
and medical history, the opinions of the VA examiners are 
taken as more probative of the veteran's true psychiatric 
condition.  The most recent VA examination is also the most 
current medical diagnosis of the veteran's condition; and the 
veteran has not proffered any subsequent evidence to refute 
its conclusions.  Accordingly, the preponderance of evidence 
is against a finding that the veteran has PTSD, and therefore 
the veteran fails to meet the criteria for service connection 
for PTSD.  As such, the veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in December 2003.  By this, and by the statement 
of the case, and the supplemental statements of the case, the 
veteran was informed of all four elements required by the 
Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran's claim has been readjudicated 
following the completion of the notice requirements.

VA and private treatment records have been obtained.  The 
veteran was also requested to provide authorizations from his 
private doctors, but no authorizations were received.  The 
veteran was provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
RO and was offered the opportunity to testify at a hearing 
before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


